DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Applicant’s response and amendments, filed 09/12/2022, to the prior Preinterview First Office Action is acknowledged. Applicant has waived the First Action Interview Office Action and has requested to enter the proposed amendment. Applicant has cancelled Claims 1-9 and 13, amended claims 10, 14-16 and 18-20. Claims 10-12 and 14-20 are pending and under current examination. 

Priority 
This application claims benefit from 62/814,810 (filed 03/06/2019). The instant application has been granted the benefit date, 03/06/2019, from the application 62/814,810.

Withdrawn Claim Rejections - 35 USC § 112
The prior rejection of Claims 9 and 19 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s cancellation of claim 9 and amendment to claim 19 to remove “T50”, which the Examiner finds persuasive. 

 Withdrawn Claim Rejections - 35 USC § 101
The prior rejection of Claims 1-9 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s cancellation of Claims 1-9. 

Withdrawn Claim Rejections - 35 USC § 102
The prior rejection of Claims 1-3, 8-13 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Burridge et al (WO 2013/013206 A1, prior art of record) is withdrawn in light of Applicant’s cancellation of Claims 1-3, 8-9 and 13, and amendment to claim 10 to recite a new limitation of “fitting a rising side of the peak and the peak to a basis-spline function”, which is not taught by Burridge et al. 

Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claims 4-5 and 14-15 under 35 U.S.C. 103 as being obvious over Burridge et al (WO 2013/013206 A1, prior art of record) in view of O’Haver (Peak Finding and Measurement. Dated 12/01/2008 by Wayback  Machine at: https://web.archive.org/web/20081201163131/https://terpconnect.umd.edu/~toh/spectrum/PeakFindingandMeasurement.htm  downloaded on 08/04/2022, prior art of record) is withdrawn in light of Applicant’s cancellation of Claims 4-5, and amendment to claim 10 to recite a new limitation of “fitting a rising side of the peak and the peak to a basis-spline function”, which is not taught by Burridge et al.

The prior rejection of Claims 6-7 and 16-17 under 35 U.S.C. 103 as being obvious over Burridge et al (WO 2013/013206 A1, prior art of record) in view of Rao et al (Proceedings of the 25th Annual International Conference of the IEEE EMBS. 2003, 513-516, prior art of record) is withdrawn in light of Applicant’s cancellation of Claims 6-7, and amendment to claim 10 to recite a new limitation of “fitting a rising side of the peak and the peak to a basis-spline function”, which is not taught by Burridge et al.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al (WO 2013/013206 A1, prior art of record) in view of Karczewicz et al (Signal Processing, 1997, 59: 43-59. PTO-892) and Gu et al (Biomedical Optics Express, 2015, 6(6): 2138-2157. PTO-892).

Claim 10 is directed to a method to treat an individual based on cardiomyocyte function, comprising multiple steps and substeps.
In regard to the preamble of Claim 10, Burridge teaches a method of obtaining cardiomyocytes from iPSC from individuals with genetic heart condition and using the cardiomyocyte in analysis and screening drugs for treatment (abstract, also see [00124] for Serca2a gene therapy and [00125] for metoprolol treatment based on cardiomyocyte function). 
In regard to the first method step of Claim 10, Burridge teaches obtaining a cardiomyocyte from an individual in Example 1 “here we generated cardiomyocytes (CMs) from iPSCs derived from patients of a DCM family” ([00114] line 4). 
In regard to the second method step of Claim 10, Burridge teaches obtaining a first measurement of cardiomyocyte function in Example 1 “we examined the electrical activities of the dissociated single beating iPSC-CMs by patch clamping” ([00120] line 4) and “we measured the Ca2+ handling properties at the excitation-contraction coupling level by fluorescent Ca2+ imaging” ([00121] line 1). 
In regard to the second method step, first substep of Claim 10, Burridge teaches obtaining one dimensional trace data of the cardiomyocyte in Example 1 Methods “analysis of calcium imaging traces: Ca2+ responses were quantified using Fiji, a derivative of ImageJ (National Institutes of Health) to average the fluorescence intensity of each line“ ([00132] line 1). 
In regard to the second method step, second substep of Claim 10, Burridge teaches identifying a peak in the one dimensional trace data of the cardiomyocyte in Example 1 Methods “time between transients (timing) was defined as the time between the peaks of two successive spikes” ([00132 line 4). Burridge teaches fitting both sides of a peak to a shape function in Example 1 Methods “the spikes were determined by calculating the zero crossing of the second derivative using MATLAB's Signal Processing Toolbox” ([00132] line 6). 
In regard to the second method step, third  and fourth substeps of Claim 10, Burridge teaches a decay side parameter in Example 1 “the average action potential duration at 90% repolarization (APD90) of the DCM iPSC-CMs” ([00120] line 8 and Fig. 20c) which is equivalent to the 90% decay. Burridge teaches a rising side parameter of 50% peak in obtaining beat duration (time between 50% peak and 50% decay) in Example 1 ([0031], illustrated in Fig. 21c). 
In regard to the third method step of Claim 10, Burridge teaches treating the cardiomyocyte with a drug in Example 1 “transduction of DCM iPSC-CMs with adenoviruses carrying Serca2a co-expressing GFP (Ad.Seca2a)” ([00123] line 6) and “treated with 10 μΜ metoprolol ” ([00125] line 3). Burridge teaches obtaining a second measurement of cardiomyocyte function of the treated cardiomyocyte in Example 1 “co-expression of GFP along with Serca2a allowed us to recognize the transduced cells and measure the contractile force by AFM (Fig. 4b)” ([00123] line 10) and “calcium imaging” ([00123] line 14). 
In regard to the fourth method step of Claim 10, as well as the substeps for the second measurement, Burridge teaches obtaining one dimensional trace data of AFM and calcium fluorescence of the treated cardiomyocytes ([00123]), identifying a peak (to obtain beat frequency, see [0038] Fig. 22b), fitting the peak to a shape function and obtaining a decay side parameter (50% decay) and a rising side parameter (50% peak) to obtain beat duration in the treated cardiomyocytes (see [0038] Fig 22b).
In regard to the fifth method step of Claim 10, Burridge teaches assessing treatment efficacy of the drug based on the first and the second measurement of cardiomyocyte function in Example 1 “these results indicated that over-expression of Serca2a increased the [Ca2+] transients and contraction force of DCM iPSC-CMs and improved their function” ([00123] last sentence). 
In regard to the sixth method step of Claim 10, Burridge teaches treating the individual with the drug based on the treatment efficacy in Example 1 “Serca2a gene therapy is now in clinical trial” ([00124] line 1), and “these results suggest that blockade of β-adrenergic pathway helped DCM iPSC-CMs resist mechanical deterioration” and has a beneficial effect on DCM patients ([00125]). 
However, in regard to the measurement substeps, Burridge does not specifically teach a basis-spline function, nor teach fitting the rising side of the peak to b-spline function and fitting the decay side of the peak to a shape function.
Karczewicz teaches a transformation method for ECG data based on basis-spline basis functions (abstract). Karczewicz teaches that “B-spline-based transform requires a much lower bit rate than fixed transforms as it can adapt to the nonstationary behavior of an ECG signal. The information describing the way in which the basis functions vary in time can be coded very efficiently”, “by reducing the number of knots, the number of basis functions is reduced. The position of the knots can be effectively coded using run-length coding” (page 44, end of the paragraph). “Using B-splines, curve-fitting problems are easy to pose and lead to well-conditioned, banded positive-definite systems. They also provide an easy to manipulate representation for splines having different degrees of smoothness at each knot” (page 45, end of para 3). Thus Karczewicz teaches a basis-spline function that “can efficiently code time-varying non-stationary signals such as ECG” (page 57, col2).
Gu teaches a segmented fitting method of calculating cardiac conduction velocity based on least squares optimizations. Gu teaches that the action potential trace measured at each pixel is fit to a curve consisting of two cumulative normal distribution functions (curves a, c) and a linear function (line b) to bridge the two, and together, the solid lines for a, b, and c comprise the fitted action potential (Fig. 1 and legend, abstract and page 2142, last paragraph, line 1). Curve a is the action potential upstroke (rising side of the peak) and the junction point P1 (the peak) is set at 99% of the amplitude on curve a. Line b and curve c are the action potential repolarization (decay side of the peak) (page 2142, section 2.1). Gu teaches that “the primary goal of the function (fitting to curve a, line b and curve c) is to accurately resemble actual action potential morphologies with the simplest function possible in order to extract the precise activation time. Other parameters, such as upstroke velocity and action  potential duration (APD) can also be estimated from the function” (page 2143, 1st para). Thus Gu teaches segmenting one dimensional trace data into the rising side and the decay side and fitting these two sides with different functions to accurately resemble the actual morphologies. Gu also teaches obtaining a decay side parameter (APD) and rising side parameters (activation time and upstroke velocity). Gu teaches that “this method is non-biased with high precision over a large range of SNR and sampling frequencies (Fig. 3)” (Discussion, page 2155, line 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of screening drugs for treatment based on the first and second measurement of cardiomyocyte function comprising obtaining one dimensional trace data and fitting the curve with a shape function to obtain rising side and decay side parameters taught by Burridge, by combining a basis-spline function taught by Karczewicz and by using the segmented fitting method taught by Gu to make an improved curve fitting method to fit the decay side to a shape function and the rising side and the peak to a basis-spline function with a reasonable expectation of success. Karczewicz teaches that b-spline provides “an easy-to-manipulate representation for splines having different degrees of smoothness at each knot” (page 45, end of para 3), and “can efficiently code time-varying non-stationary signals such as ECG” (page 57, col2). Gu teaches that the segmented fitting method is non-biased with high precision over a large range of SNR and sampling frequencies (Discussion). Thus one of ordinary skill in the art would have been motivated to make the modification in order to segment the one dimensional data obtained from functional measurement of cardiomyocytes by using b-spline function on the non-stationary rising side including the peak and using a shape function on the decay side to accurately resemble the actual morphologies and perform non-biased analyses with high precision even at very low SNR conditions (Gu, abstract). 
With respect to claim 11, directed to the cardiomyocyte being an iPSC derived cardiomyocyte, Burridge teaches that “human somatic cells obtained from individuals with a genetic heart condition are reprogrammed to become induced pluripotent stem cells (iPS cells), and differentiated into cardiomyocytes” (abstract). Burridge teaches generation of iPSCs in [00116], differentiating iPSCs into beating embryoid bodies in [00117] and dissociating the beating EBs into single beating cardiomyocytes in [00118]. 
With respect to claim 12, directed to the measurement of cardiomyocyte function being electrocardiography, fluorescence or atomic force microscopy, Burridge teaches the measurement of cardiomyocyte function using fluorescent Ca2+ imaging ([00121]) and atomic force microscopy ([00122]). 
With respect to claim 14, directed the peak is identified by a local maxima above a threshold, Burridge teaches “the spikes were determined by calculating the zero crossing of the second derivative using MATLAB's Signal Processing Toolbox” ([00132] line 6). Burridge teaches in fig 20a that peaks are identified by a peak amplitude above the threshold of 0 mV.
With respect to claim 18, directed to identifying a key peak feature from the shape function, and with respect to claim 19, directed to the key peak feature being 90% decay, amplitude (∆F/F0) and standard deviation of beat interval, Burridge teaches identifying key peak features from the shape function in measuring cardiomyocyte function such as average AP frequency and peak amplitude in [00120], related to claim 18. Burridge teaches “the average action potential duration at 90% repolarization (APD90) of the DCM iPSC-CMs” ([00120] line 8 and Fig. 20c) which is equivalent to the 90% decay, and amplitude (∆F/F0) ([00121], Fig. 3b) and standard deviation of beat interval ([00121], Fig. 3e), related to claim 19.
With respect to claim 20, directed to obtaining a baseline measurement and a measurement of the treated cardiomyocyte, Burridge teaches obtaining a baseline measurement of cardiomyocyte function in Example 1 “we measured the Ca2+ handling properties at the excitation-contraction coupling level by fluorescent Ca2+ imaging” ([00121] line 1). Burridge teaches obtaining a second measurement of the treated cardiomyocyte in Example 1 “co-expression of GFP along with Serca2a allowed us to recognize the transduced cells and measure the contractile force by AFM (Fig. 4b)” ([00123] line 10) and “calcium imaging” ([00123] line 14).

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al (WO 2013/013206 A1, prior art of record) in view of Karczewicz et al (Signal Processing, 1997, 59: 43-59. PTO-892) and Gu et al (Biomedical Optics Express, 2015, 6(6): 2138-2157. PTO-892), as applied to claim 10 above, and further in view of O’Haver (Peak Finding and Measurement. Dated 12/01/2008 by Wayback  Machine at: https://web.archive.org/web/20081201163131/https://terpconnect.umd.edu/~toh/spectrum/PeakFindingandMeasurement.htm  downloaded on 08/04/2022, prior art of record).
Claim 14 is directed to a method to treat an individual based on measuring cardiomyocyte function by identifying a peak in the one dimensional trace data fitted to a shape function wherein the peak is identified by a local maxima above a threshold. Claim 15 is directed to the threshold is set to 0.7x(Ymax-Ymin)+Ymin. 
Burridge teaches a method to screen drugs for treatment based on measuring cardiomyocyte function by identifying a peak in the one dimensional trace data fitted to a shape function (see above). Burridge discloses in fig 20a that peaks are identified by a peak amplitude above the threshold of 0 mV. Burridge teaches peak amplitude (Ymax, ~40 mV, fig 20e) and resting potential (Ymin, ~ -50 mV, fig 20f). Since the threshold is set to 0mV, a multiplier of 0.6 is used. Thus the threshold is set to 0.6x(Ymax-Ymin)+Ymin. Burridge also teaches using MATLAB for signal processing.
Karczewicz teaches a basis-spline function in fitting one dimensional data from ECG (see above).
Gu teaches a segmented fitting method in fitting the rising side and the decay side of one dimensional data with different functions to accurately resemble the actual morphologies (see above). 
However, Burridge, Karczewicz and Gu do not teach using a multiplier of 0.7 to calculate the threshold. 
O’Haver teaches a peak finding software package for MATLAB, wherein O’Haver teaches an AmpThreshold function to set a threshold for peak identification, and teaches a user-adjustable slider corresponding to the function to adjust the threshold (2nd paragraph) so that “this (slider) can be used to determine what values of the parameters give the most reliable peak detection” (page 2, figure legend). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of screening drugs for treatment based on measuring cardiomyocyte function by identifying a peak in the one dimensional trace data fitted to a shape function wherein the peak is identified by a peak amplitude above a threshold disclosed by Burridge, Karczewicz and Gu, by adjusting the multiplier to optimize the threshold for peak detection disclosed by O’Haver to make an improved method for peak detection with a reasonable expectation of success. Since O’Haver teaches the threshold can be adjusted to give the most reliable peak detection (see above), and increasing the multiplier (threshold) will improve the fidelity of peak detection, one of ordinary skill in the art would have been motivated to make the modification in order to increase the threshold to get the most reliable and confident peak detection for measuring cardiomyocyte function. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al (WO 2013/013206 A1, prior art of record) in view of Karczewicz et al (Signal Processing, 1997, 59: 43-59. PTO-892) and Gu et al (Biomedical Optics Express, 2015, 6(6): 2138-2157. PTO-892), as applied to claim 10 above, and further in view of Rao et al (Proceedings of the 25th Annual International Conference of the IEEE EMBS. 2003, 513-516, prior art of record).
Claim 16 is directed to a method to treat an individual based on measuring cardiomyocyte function by fitting the one dimensional trace data to a shape function wherein the shape function is a Voigt function. Claim 17 is directed to the shape function is fit using a Levenberg-Marquardt algorithm.
Burridge teaches a method to screen drugs for treatment based on measuring cardiomyocyte function by identifying a peak and obtaining key features in the one dimensional trace data fitted to a shape function (see above). Burridge discloses in Figure 9 that iPSCs can differentiate into neurons ([0025]), in which the measurement of biochemical and metabolic function is commonly assessed by Magnetic Resonance Spectroscopic Imaging (MRSI). 
Karczewicz teaches a basis-spline function in fitting one dimensional data from ECG (see above).
Gu teaches a segmented fitting method in fitting the rising side and the decay side of one dimensional data with different functions to accurately resemble the actual morphologies (see above). 
However, Burridge, Karczewicz and Gu do not specifically teach the shape function is a Voigt function, nor is the shape function fit using a Levenberg-Marquardt algorithm.
Rao teaches an automated quantification software toolbox for analysis on the one dimensional trace data extracted from MRSI spectrum (title, abstract, also see Figures 1-2).  Rao teaches that  "spectral quantification is realized by fitting the phased spectrum to approximated Voigt lineshape function using the Levenberg-Marquardt algorithm" (abstract, see detailed formula in page 514, Col 1, Para 2). Rao teaches “the Voigt function provided excellent fit both for suppressed and unsuppressed spectra compared to other lineshape functions such as Lorentzian or Gaussian, even when the spectral peaks are poorly resolved. Such a robust performance is critical for processing multicenter data with variable spectral quality” (page 515, col 2, end of para 1). Rao also teaches that “since the present procedure is automatic, the operator bias is minimized in spectral quantitation. Of the several thousand voxels that have been processed so far, a failure rate of less than 0.1% was observed” (page 515, col 2, para 1, line 6). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of screening drugs for treatment based on measuring cardiomyocyte function by identifying a peak and key features in the one dimensional trace data fitted to a shape function disclosed by Burridge, Karczewicz and Gu, by using a Voigt function and a Levenberg-Marquardt algorithm as the shape function disclosed by Rao to make an improved method for lineshape fitting with a reasonable expectation of success. Since Rao teaches the Voigt function using Levenberg-Marquardt algorithm provides excellent fit to the lineshape and the procedure is automated, unbiased and accurate with a robust performance (see above), one of ordinary skill in the art would have been motivated to make the modification in order to improve the method of measuring cardiomyocyte function to be automated, unbiased, accurate and robust. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANJIAN ZHU/               Examiner, Art Unit 1631                                                                                                                                                                                         
/ARTHUR S LEONARD/              Examiner, Art Unit 1631